942 F.2d 792
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lonnie Tyrone LEDBETTER, Plaintiff-Appellant,v.WEST SACRAMENTO POLICE, et al., Defendants-Appellees.
No. 90-16451.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 23, 1991.*Decided Aug. 30, 1991.

MEMORANDUM**
Before BROWNING, SNEED and WILLIAM A. NORRIS, Circuit Judges.


1
Lonnie Tyrone Ledbetter appeals pro se from the district court's dismissal of his 42 U.S.C. § 1983 action.   We affirm.


2
Because the constitutionality of the search of Ledbetter's motel room already has been litigated in state court during Ledbetter's criminal prosecution, he is precluded from relitigating it in a civil rights action.   See Allen v. McCurry, 449 U.S. 90, 94-95 (1980);   Ayers v. City of Richmond, 895 F.2d 1267, 1270-71 (9th Cir.1990).   Accordingly, the district court properly dismissed this claim.


3
After the district court dismissed Ledbetter's challenges to the constitutionality of the search, Ledbetter stated that he did not want to proceed with his claim concerning allegedly excessive force used during the arrest.   The district court then dismissed the excessive force claim for failure to prosecute.   Because Ledbetter did not raise this issue in his brief on appeal, it is deemed abandoned.   Wilcox v. Commissioner, 848 F.2d 1007, 1008 n. 2 (9th Cir.1988).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3